This is an appeal from a judgment of the county court of Hardin county, denying to appellant recovery for the value of certain merchandise, which appellant alleged was sold and delivered by it to appellee, amounting to $170.50. This is the second appeal of this case to this court, the judgment being adverse to appellant on both trials.
A full statement of the nature of the suit will be found in our opinion on the first appeal, reported in 246 S.W. 109.
On this appeal, counsel for appellee makes strenuous objections to the consideration by this court of any of appellant's contentions for reversal, and moves to strike appellant's brief for failure to comply with the rules of briefing causes in this court, especially rules 29, 30, and 32. Upon consideration of this matter, it is manifest that counsel for appellant has wholly failed to comply with the rules for briefing causes in this court, and therefore the contentions for reversal are not considered.
There is no fundamental error, as suggested by appellant, and the judgment is ordered affirmed.